DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 11/11/2022 has been entered.  Claims 1-5 and 7-18 are currently pending in the application.  Any rejection(s) and/or objection(s) made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant's amendments and/or arguments in the response filed on 11/11/2022.
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification includes terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: "mesh ranking" and "mesh turn".
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required:
In claim 1, there is no antecedent basis in the specification for "performing a plurality of mesh turns such that the forming of the plurality of union threads occurs in a same time as the knitting";
In claim 18, there is no antecedent basis in the specification for "wherein said area of the wearable garment is received in a pocket of the wearable garment".
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-5 and 7-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites the limitation "mesh turns".  The original specification discusses how to form "a complete mesh turn" by knitting in para. 0039.  However, the writing disclosure does not provide a definition or a configuration of "mesh turn".  There is a lack of written description for this limitation.
Claim 18 recites the limitation "wherein said area of the wearable garment is received in a pocket of the wearable garment".  Claim 18 depends from claim 17 and inherits all the claimed subject matter of claim 17. The original specification, in paras. 0047-0049, discusses various configurations of an inflatable element in a wearable garment.  However, the original disclosure fails to set forth a double-layer structure unitarily knitted into a garment is received in a pocket of the same garment.  It is noted that paras. 0047 and 0048 describes different embodiments which is clearly evidenced by the term "Alternatively" at the beginning of para. 0048.  The limitation appears to be improperly combining two different embodiments.  Therefore, claiming the limitation must be cancelled from the claim, since the claim appears to be new matter. 
The remaining claims each depend from the rejected claim 1 and are likewise rejected. 
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-5 and 7-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "mesh turns", which renders the claim indefinite.  It is unclear what structure or configuration is being referred to by "mesh turn".  The original disclosure does not provide a standard for ascertaining the claimed feature.  For examination purposes, the limitation has been construed to be mesh structures formed by knitting a thread alternatively at a first needle bed and a second needle bed.
Claim 1 recites the limitation "the forming of the plurality of union threads occurs in a same time as the knitting", which renders the claim indefinite.  The claim has previously recited "knitting" in a plurality of instances, and it is unclear which instance of "knitting" is being referred to.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, "the knitting" has been construed to be "knitting the inflatable three-dimensional unitary knitted body". 
Claim 18 recites the limitation "wherein said area of the wearable garment is received in a pocket of the wearable garment", which renders the claim indefinite.  Claim 18 depends from claim 17 and inherits all the claimed subject matter of claim 17.  It is unclear how the wearable garment is configured to have an area of the wearable garment received in a pocket of the same wearable garment, where the area is unitarily knitted into the garment.  The original disclosure does not provide a standard for ascertaining the claimed feature.  
The remaining claims each depend from the rejected claim 1 and are likewise rejected. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 4-5, 7, 10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chadeyron (US 6,105,401 A).
Regarding claim 1, Chadeyron discloses a method for manufacturing a protection device to be worn by a user (a method for manufacturing protective clothing that comprises an inflatable textile structure; col. 5, ll. 44-55; col. 15, ll. 57-67; claim 13), the method comprising: 
knitting an inflatable three-dimensional unitary knitted body (knitting an inflatable textile structure in a single operation that comprises two outer layers 10a, 10b connected by linking threads 12; fig. 1; col. 5, ll. 44-55; col. 15, ll. 57-67) having an inner chamber (an inflatable structure must define an inner chamber; referencing fig. 3; col. 6, ll. 44-60) that is configured to assume an inflated condition for protection of the user (when inflated; col. 15, ll. 57-67), and a deflated condition at rest (when deflated; col. 15, ll. 57-67; col. 17, ll. 5-14), the inflatable three-dimensional unitary knitted body being knitted by a rectilinear knitting machine (fig. 8; col. 8, ll. 26-31) having a first needle bed and a second needle bed (knitting sections 16a, 16b; fig. 8; col. 8, ll. 26-56), wherein: 
in the inflated condition, the inner chamber is defined by at least a partially tubular shape (inherent feature of the inflatable textile structure; referencing the shape of the textile structure in fig. 3; col. 6, ll. 44-60); 
in the deflated condition, the inner chamber is defined by overlapping opposite regions of said inflatable three-dimensional unitary knitted body (the two outer layers 10a and 10b forming overlapping opposite regions; referencing fig. 3; col. 6, ll. 44-60); and 
the knitting comprises forming a plurality of union threads (linking threads 12; fig. 7; col. 7, ll. 43-67; col. 8, ll. 1-7) in said inflatable three-dimensional unitary knitted body by said rectilinear knitting machine (figs. 7-8; col. 7, ll. 43-67; col. 8, ll. 1-7, 25-31), the plurality of union threads occupying the inner chamber and connecting the overlapping opposite regions (figs. 1, 7; col. 5, ll. 44-55; col. 7, ll. 43-67),
wherein the knitting further comprises: 
knitting on a first needle bed (knitting section 16a; fig. 8; col. 8, ll. 26-56), a first portion (a first outer layer; figs. 7-8; col. 8, ll. 26-56) of the overlapping opposite regions via a first thread (a first thread forming the first outer layer; col. 9, ll. 18-23; col. 15, ll. 37-43) carried by a first thread guide (a first thread guide; col. 9, ll. 11-17); 
knitting on a second needle bed (knitting section 16b; fig. 8; col. 8, ll. 26-56), a second portion (a second outer layer; figs. 7-8; col. 8, ll. 26-56) of the overlapping opposite regions via the first thread carried by the first thread guide (using the same thread and the same thread guide; fig. 8; col. 9, ll. 11-17; col. 15, ll. 37-43); and 
connecting by knitting the first portion of the overlapping opposite regions on the first needle bed with said second portion on the second needle bed via a second thread (a linking thread 32 that is different from the first thread; figs. 7-8; col. 9, ll. 11-17; col. 15, ll. 37-43) carried by a second thread guide (a different thread guide; col. 9, ll. 18-23); and 
performing a plurality of mesh turns such that the forming of the plurality of union threads occurs in a same time as the knitting (the linking threads 12 are formed during the four stages of the knitting process of the textile structure; fig. 7; col. 7, ll. 43-67; col. 8, ll. 1-7).
Regarding claim 4, Chadeyron discloses the method according to claim 1, and further discloses wherein the forming of the union threads comprises: continuously extending a thread (linking thread 12; figs. 3, 7; col. 7, ll. 43-67; col. 8, ll. 1-7) in an alternate manner between the overlapping opposite regions of the inflatable three-dimensional unitary knitted body (figs. 3, 7; col. 7, ll. 43-67; col. 8, ll. 1-7).
Regarding claim 5, Chadeyron discloses the method according to claim 4, and further discloses wherein the thread extends in the alternate manner, in a zigzag or a sinusoidal pattern, between said overlapping opposite regions (figs. 3, 7; col. 7, ll. 43-67; col. 8, ll. 1-7).
Regarding claim 7, Chadeyron discloses the method according to claim 1, and further discloses wherein the first thread is made of a different material than the second thread (col. 15, ll. 37-43).
Regarding claim 10, Chadeyron discloses the method according to claim 1, and further discloses wherein the inflatable three-dimensional unitary knitted body is included in a garment or a sub-garment (col. 15, ll. 57-67).
Regarding claim 13, Chadeyron discloses the method according to claim 1, and further discloses wherein the knitting further comprises: forming mesh openings of said inflatable three-dimensional unitary knitted body (the two outer layers are knitted to have a mesh structure formed by adjacent loops; see figs. 7, 18; col. 16, ll. 39-43) that are at least partially closed or covered to retain at least temporarily an inflating fluid in said knitted body (the loops are at least partially closed; see figs 7. 18).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2, 8-9 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chadeyron (US 6,105,401 A).
Regarding claim 2, Chadeyron discloses the method according to claim 1. Chadeyron does not explicitly disclose wherein the knitting further comprises: adjusting a length of the union threads according to a region of the inflatable three-dimensional unitary knitted body.  However, Chadeyron does disclose that the knitting machine comprises two knitting heads 16a and 16b (fig. 8; col. 8, ll. 29-37), wherein the knitting heads 16a and 16b are separated by an adjustable gap e which corresponds to the length of the union threads and determines the thickness of the textile structure produced (fig. 8; col. 8, ll. 29-37).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the method as disclosed by Chadeyron, with adjusting a length of the union threads according to a region of the inflatable three-dimensional unitary knitted body by adjusting the gap e and tightness of the union threads during the knitting process, in order to produce an inflatable three-dimensional unitary knitted body with a desired thickness and a uniform tightness.  Further, it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding claim 8, Chadeyron discloses the method according to claim 7. Chadeyron does not explicitly disclose wherein the first thread is made of a material that is softer and less resistant to tensile strength compared to a material of the second thread.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the materials for the first thread and the second thread as claimed, in order to provide a flexible inflatable structure with a softer outer surface thereby providing comfort to a wearer. Also, such a configuration would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Also see MPEP 2144.07.
Regarding claim 9, Chadeyron discloses the method according to claim 1, and further discloses the method further comprising: covering or coating a surface of said inflatable three-dimensional unitary knitted body (col. 16, ll. 1-5).  Chadeyron does not explicitly disclose wherein the surface is an outer surface of said inflatable three-dimensional unitary knitted body.  However, as discussed for claim 1, the inflatable three-dimensional unitary knitted body of Chadeyron is formed of two outer layers linked by union threads at a knitting machine (figs. 1, 3).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the surface to be an outer surface of said inflatable three-dimensional unitary knitted body, since an inner surface of said inflatable three-dimensional unitary knitted body is occupied by the plurality of linking threads and it is difficult to apply a uniform coating or covering to the inner surface.
Regarding claim 14, Chadeyron discloses the method according to claim 1, and further discloses the method further comprising: covering a surface of said knitted body with a covering layer or a cover sheet (a covering layer formed by coating; col. 16, ll. 1-5).  Chadeyron does not explicitly disclose wherein the surface is an outer surface of said inflatable three-dimensional unitary knitted body.  However, as discussed for claim 1, the inflatable three-dimensional unitary knitted body of Chadeyron is formed of two outer layers linked by union threads at a knitting machine (figs. 1, 3).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the surface to be an outer surface of said inflatable three-dimensional unitary knitted body, since an inner surface of said inflatable three-dimensional unitary knitted body is occupied by the plurality of linking threads and it is difficult to apply a uniform covering to the inner surface.
Regarding claim 15, Chadeyron discloses the method according to claim 14.  Chadeyron does not explicitly disclose wherein the covering layer or the cover sheet is made of a material comprising a resin.  However, Chadeyron does disclose wherein the covering layer is made of a material comprising a flexible elastomer.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the material for the covering layer, to be an elastomer resin, in order to provide a suitable material for the covering layer to improve heat insulation properties of the inflatable member without reducing its flexibility (Chadeyron; col. 16, ll. 1-5).  Also, such a configuration would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Also see MPEP 2144.07.
Claims 3, 11-12 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chadeyron (US 6,105,401 A) in view of Dainese (US 2012/0011642 A1).
Regarding claim 3, Chadeyron discloses the method according to claim 2.  Chadeyron does not explicitly disclose wherein the adjusting comprises shortening the length of the union threads in a region of the inflatable three-dimensional unitary knitted body away from a central area of said knitted body.  However, as discussed for claim 2, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have adjusted the length of the union threads according to a region of the inflatable three-dimensional unitary knitted body.  Further, Dainese teaches a protection device to be worn by a user (a personal protection device 1; fig. 1; paras. 0079-0080, 0086), wherein the protection device comprising an inflatable three-dimensional unitary knitted body (an inflatable member 2 comprising a three-dimensional unitary knitted body defined by meshes 18, 19 formed by double knitting; figs. 1, 4-5; paras. 0080, 0083, 0104), wherein the inflatable three-dimensional unitary knitted body comprising an end region that is positioned away from a central area of the knitted body (see annotated fig. 5), and the distance between two overlapping layers in the end region is smaller than that in the central area (see annotated fig. 5).  Chadeyron and Dainese are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the shape of the inflatable three-dimensional unitary knitted body as disclosed by Chadeyron, with the distance between two overlapping layers in an end region being smaller than that in a central area, as taught by Dainese, in order to provide a tubular-shaped inflatable member with gas-sealed closure in the end sections thereby making the inflatable member leak-proof when inflated (Dainese; fig. 5; para. 0095).  By combination of Chadeyron and Dainese, the knitting process of Chadeyron would comprise shortening the length of the union threads in a region of the inflatable three-dimensional unitary knitted body away from a central area of said knitted body in order to achieve with a uniform tightness throughout the knitted body.
Regarding claim 11, Chadeyron discloses the method according to claim 1.  Chadeyron does not explicitly disclose wherein the inflatable three-dimensional unitary knitted body is shaped as a garment or a sub-garment.  However, Chadeyron does disclose that the inflatable three-dimensional unitary knitted body can be used for construction of fireproof clothing and anti-shrapnel clothing (col. 15, ll. 57-67), and the inflatable three-dimensional unitary knitted body is very flexible which makes it possible to shape it with single or multiple curvature depending on the application required (col. 15, ll. 44-46).  Further, Dainese discloses that an inflatable three-dimensional unitary knitted body (an inflatable three-dimensional unitary knitted body defined by meshes 18, 19 formed by double knitting; figs. 1, 21; paras. 0080, 0104, 0155-0156) is shaped as a garment or a sub-garment (a bib-like shape; fig. 21; paras. 0155, 0157). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the shape of the inflatable three-dimensional unitary knitted body as disclosed by Chadeyron, with wherein the inflatable three-dimensional unitary knitted body is shaped as a garment or a sub-garment as taught by Dainese, in order to provide full protection to a wearer against fire or shrapnel.  In addition, such a configuraiton would have involved a mere change in shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, therefore is not considered to be a patentably distinct limitation.  In re Dailey et al., 149 USPQ 47.
Regarding claim 12, Chadeyron discloses the method according to claim 1.  Chadeyron does not explicitly disclose wherein the inflatable three-dimensional unitary knitted body is a closed body that defines a closed casing.  However, Dainese teaches a protection device to be worn by a user (a personal protection device 1; fig. 1; paras. 0079-0080, 0086), wherein the protection device comprising an inflatable three-dimensional unitary knitted body (an inflatable member 2 comprising a three-dimensional unitary knitted body formed by double knitting; figs. 1, 4-5; paras. 0080, 0083, 0104), wherein the inflatable three-dimensional unitary knitted body is a closed body that defines a closed casing (fig. 5; para. 0095).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the inflatable three-dimensional unitary knitted body as disclosed by Chadeyron, with wherein the inflatable three-dimensional unitary knitted body is a closed body that defines a closed casing, as taught by Dainese, in order to provide an inflatable member with gas-sealed closure in the end sections thereby making the inflatable member leak-proof when inflated (Dainese; fig. 5; para. 0095).
Regarding claim 16, Chadeyron discloses the method according to claim 1.  Chadeyron does not explicitly disclose the method further comprising: arranging the inflatable three-dimensional unitary knitted body within an outer covering casing made of a material capable to resist a predetermined gas pressure.  However, Dainese teaches an inflatable three-dimensional unitary knitted body (an inflatable three-dimensional unitary knitted body defined by meshes 18, 19 formed by double knitting; figs. 1, 4-5; paras. 0080, 0083, 0104) is arranged within an outer covering casing (opposite walls 15, 16 defining an outer covering casing; figs. 1, 4; para. 0093) made of a material capable to resist a predetermined gas pressure (made of a sheet of soft and gas-tight material, e.g., polyamide or polyurethane; fig. 4, para. 0095).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method as disclosed by Chadeyron, with the method further comprising arranging the inflatable three-dimensional unitary knitted body within an outer covering casing made of a material capable to resist a predetermined gas pressure, as taught by Dainese, in order to provide an inflatable knitted body with gas-sealed outer covering layer thereby making the inflatable member leak-proof when inflated and also increasing the life span of the inflatable knitted body.
Regarding claim 17, Chadeyron discloses the method according to claim 1, and further discloses wherein: 
the protection device is a wearable garment (col. 15, ll. 57-67) producible by the rectilinear knitting machine (capable of being produced by the rectilinear knitting machine; col. 8, ll. 26-31), and 
the method further comprises: 
programming the rectilinear knitting machine for forming in an area of the wearable garment a double layer of fabric corresponding to said overlapping opposite regions of the inflatable three-dimensional unitary knitted body with the plurality of union threads (pre-programing a selection mechanism of the knitting machine acting on cam systems 34a, 34b to perform the knitting process and create a double-layer textile structure connected with linking threads 12, wherein the double-layer textile structure can be formed in an area of a garment; figs. 1, 7-8; col. 5, ll. 44-55; col. 9, ll. 29-38; col. 15, ll. 57-67), and 
coating said area of the wearable garment with a cover apt to retain an inflating fluid (coating the double-layer textile structure with an elastomer-based layer that would enable gaseous exchange through the textile to be controlled; col. 16, ll. 1-5).
Chadeyron does not does not explicitly disclose wherein the double layer of fabric will form in an area of the wearable garment.  However, Dainese teaches wherein a double layer of fabric (two mesh layers 18, 19; figs. 4, 21; paras. 0104, 0159) corresponding to overlapping opposite regions of an inflatable three-dimensional unitary knitted body (inflatable member 200; figs. 4, 21; paras. 0155, 0157) with a plurality of union threads (connected with tie members 5, which are flexible polymeric wires; paras. 0097, 0159) is formed in an area of a wearable garment (a bib 100; fig. 21; paras. 0155, 0157).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method as disclosed by Chadeyron, with wherein the double layer of fabric will form in an area of the wearable garment, as taught by Dainese, in order to manufacture a garment comprising an inflatable three-dimensional unitary knitted body in a predetermined area of the garment in a single knitting process.
Regarding claim 18, Chadeyron and Dainese, in combination, disclose the method according to claim 17.  By the combination, wherein said area of the wearable garment would be received in a pocket of the wearable garment (the double-layer textile structure is inflatable, therefore the area defining at least part of an inner pocket of the garment; fig. 21; Dainese; para. 0157).

    PNG
    media_image1.png
    378
    729
    media_image1.png
    Greyscale

Annotated Fig. 5 from US 2012/0011642 A1


Response to Arguments
In view of Applicant's amendment, newly modified grounds of rejection have been identified and applied as necessitated by the amendment.  Further, Applicant's arguments filed 11/11/2022 have been fully considered and addressed as follows.
Applicant remarks: With respect to claim 1, Applicant asserts that Chadeyron does not disclose a tubular body knitted at the same time, and by the same machine, with the union threads.
Examiner's response: Examiner respectfully disagrees.  First, it is noted that the features upon which applicant relies (i.e., a tubular body knitted at the same time, and by the same machine, with the union threads) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Second, as discussed in the section of prior art rejection, Chadeyron discloses an inflatable unitary knitted body which has a tubular form when inflated (fig. 3; col. 6, ll. 44-60); and Chadeyron further discloses a production cycle of four stages to form the plurality of union threads in a same time of knitting the inflatable unitary knitted body by the same knitting machine (fig. 7; col. 7, ll. 43-67; col. 8, ll. 1-7, 26-29).  Therefore, Chadeyron's teaching meets the claimed requirement of claim 1. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AIYING ZHAO/Examiner, Art Unit 3732                                                                                                                                                                                                        




/DANNY WORRELL/Primary Examiner, Art Unit 3732